Citation Nr: 1745605	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking a total disability rating for compensation based on individual unemployability.

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.    § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service connected for ischemic heart disease at a 60 percent disability rating, effective August 21, 2010; diabetes mellitus, type II, at a 10 percent disability rating, effective November 30, 2011, and 20 percent, effective September 26, 2012; tinnitus at a 10 percent disability rating, effective February 21, 2014; and bilateral hearing loss at a noncompensable disability rating, effective February 21, 2014.  The record demonstrates that the Veteran has met the schedular requirements for TDIU prior to November 30, 2011, when his only service-connected disability, ischemic heart disease, was rated as 60 percent disabling, and since September 26, 2012, when the combined evaluation for two or more service-connected disabilities was 70 percent or more.  

However, it is not clear is whether the Veteran is in fact rendered unable to obtain or maintain a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran claims that his service-connected ischemic heart disease has caused fluid buildup in his lungs and around his heart which causes his shortness of breath.  He stated he has not been able to work because of his difficulty breathing even with slight exertion.  The Veteran stated due to his symptomatology he is unable to become employed.  Based on the Veteran's statements, he should be scheduled for a VA examination to determine functional effects of his service-connected disabilities relative to employability.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the record.

2.  Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate examiner to comment on functional effects of the Veteran's service-connected disabilities, either individually or taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folder and note such review in the examination report.  The examiner should provide a rationale for his or her comments.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age.

3.  The AOJ should undertake any additional development deemed warranted by the record, to include consideration of referral of the claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis for the period November 20, 2011, to September 25, 2012, when the Veteran did not meet the schedular criteria for TDIU.

4.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

